Citation Nr: 0302376	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  95-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating for residuals of a 
hydrocelectomy.  

Entitlement to special monthly pension benefits on account of 
the need for the aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to a compensable 
evaluation for residuals of a hydrocelectomy and to special 
monthly pension benefits on account of the need for the aid 
and attendance of another person or for being housebound.  

The Board notes that a rating decision in September 2002 
granted entitlement to special monthly pension benefits at 
the housebound rate, effective from March 1994, but continued 
to deny entitlement to the higher rate based on the need for 
the aid and attendance of another person.  


FINDINGS OF FACT

1.  The medical evidence does not reflect any recent 
complaints, pertinent abnormal clinical findings, or 
treatment for residuals of a hydrocelectomy.  

2.  The evidence does not show that the veteran is a patient 
in a nursing home.  

3.  The evidence shows that the veteran is so nearly blind 
and helpless as to require the need for the regular 
assistance of a caregiver in eating, bathing, and dressing.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
hydrocelectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115b, Code 
7523 (2002).  

2.  The criteria for special monthly pension benefits on 
account of the need for the regular aid and attendance of 
another person are met.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1994 rating decision, February 1995 statement of the 
case, and supplemental statements of the case dated through 
October 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in April 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that, pursuant to a January 2001 Board Remand, the 
veteran was scheduled for a VA examination in May 2001.  He 
did not report for the examination and has not indicated a 
willingness to report for another examination.  As discussed 
in detail below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The rating schedule does not specifically provide criteria 
for rating residuals of a hydrocelectomy.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  We conclude that the veteran's hydrocelectomy 
disability is most closely analogous to testicular atrophy, 
as both represent a disorder of testicular tissue.  

A zero percent rating is assigned for complete atrophy of one 
testis.  A 20 percent evaluation is warranted for complete 
atrophy of both testes.  Code 7523.  (Although VA revised the 
rating criteria for genitourinary disabilities in 1994, 
during the pendency of the veteran's appeal, the criteria for 
Code 7523 were not changed.)  

VA treatment records dated from 1994 through 2001 have been 
secured.  Those records reflect frequent evaluation and 
treatment for a number of conditions.  The records are 
devoid, however, of notation of complaints, pertinent 
abnormal clinical findings, or treatment for the veteran's 
service-connected residuals of an in-service hydrocelectomy.  
In the absence of any medical evidence that the service-
connected disability has produced any degree of impairment, 
functional or otherwise, at any time during the appeal 
period, the criteria for a compensable evaluation for the 
disability are not met under any applicable diagnostic code.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Special monthly pension

As noted above, a recent rating decision granted entitlement 
to special monthly pension at the housebound rate.  (The 
criteria were met because the veteran has one disability 
rated 100 percent disabling, plus other disabilities 
resulting in a combined rating of at least 60 percent.)  
Nevertheless, the issue relating to entitlement to special 
monthly pension at the higher rate based on the need for the 
aid and attendance of another person remains in appellate 
status.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance, meaning helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  The veteran will be considered in need of 
regular aid and attendance if he:  

(1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or  
 
(2) Is a patient in a nursing home 
because of mental or physical incapacity; 
or  
 
(3) Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).   38 C.F.R. 
§ 3.351(b),(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The record shows that the veteran has had an artificial right 
eye for many years and that he's had worsening glaucoma and a 
cataract in the left eye.  

The report of a VA eye examination in February 1997 indicates 
that the visual acuity in the veteran's left eye was 20/100, 
although the listed diagnosis was end stage glaucoma and 
generalized constriction.  In February 1997, a physician 
noted that the veteran had "good finger counting."  

An April 1997 clinic note states that the veteran was then 
"independently" living with a "lady friend," but that he 
traveled to the clinic on the bus with no problems.  The 
examiner indicated that the veteran's functioning with 
activities of daily living had been adequate.  His hygiene 
and grooming appeared good and he was noted to be able to 
read 25 point type at 8 inches without difficulty.  

In August 1997, an eye examiner recorded the veteran's visual 
acuity as 20/400, not improved with pinhole.  It was again 
noted that he had advanced glaucoma and a worsening cataract 
in his left eye, consistent with his worsening visual acuity.  

The report of a February 1999 visit states that the veteran 
was blind, with minimal vision in his left eye.  Other 
February 1999 reports indicate that the veteran had to be 
spoon fed because he could not see his food, that he required 
assistance to get to the bathroom, and that he also required 
assistance bathing, grooming, and dressing.  It was noted 
that the veteran's family wanted to continue to care for him 
at home and did not desire nursing home placement at that 
time.  

In a May 1999 outpatient report, it was noted that the 
veteran attended a senior center every day from 9:30am to 
3:00pm, eating at the center, although the center provided 
transportation.  The veteran's caregiver reported that he was 
doing "pretty good."  However, he had occasional urinary 
incontinence, which the caregiver related partly to his poor 
vision and not calling her for assistance to the bathroom.  
The VA nurse also noted that the caregiver had requested home 
health care for added support in providing care to the 
veteran, although she supervised that his medications were 
taken correctly.  

A VA social worker reported in May 1999 that the veteran was 
"legally blind."  He was able to walk, but usually used a 
wheelchair, although he admitted to staying in bed all day.  
The social worker noted that an application for home health 
care would not be submitted, because no need for skilled 
assistance had been identified and the veteran's caregiver 
wanted to continue providing his personal care.  

At the time of a clinic visit in February 2000, a VA 
physician questioned the quality of the care that the veteran 
was receiving at home, noting that nursing home placement had 
been considered in the past.  

Pursuant to the Board's January 2001 Remand, the veteran was 
scheduled for an examination, but he failed to report for the 
examination.  

It is clear to the Board that the veteran does not now have 
the capacity for independent living.  The record does not 
contain the report of a recent eye examination, but the most 
recent examination reflects poor visual acuity, with end 
stage glaucoma and a cataract in the veteran's one eye.  The 
Board is satisfied that the requirement for assistance with 
eating because he cannot see his food is equivalent to 
blindness for purposes of § 3.351.  Further, reports dated in 
1999 indicate that he required assistance in getting to the 
bathroom, and also in bathing, grooming, and dressing.  
Moreover, although one 1999 examiner stated that no skilled 
assistance need had been identified (not a requirement for 
aid and attendance), other reports indicate that nursing home 
placement had been suggested by examiners, but rejected by 
the veteran's family, in favor of their continuing to care 
for him at home.  

The Board finds that the criteria set forth in § 3.352(a) for 
regular aid and attendance have been met.  Accordingly, 
special monthly pension benefits on account of the need for 
the regular aid and attendance of another person are granted.  


ORDER

A compensable rating for residuals of a hydrocelectomy is 
denied.  

Special monthly pension benefits on account of the need for 
the regular aid and attendance of another person are granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

